DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	This application claims priority as a Continuation of pending US Application 16/780,765.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2020, 01 April 2020, 13 May 2020, 17 August 2020, 19 November 2020, and 29 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements filed 04 March 2020 and 01 April 2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein have not been considered. Please see lined through foreign patent references on annotated IDS forms filed on 04 March 2020 and 01 April 2020, for each of which an English translation has not been provided.

Specification
The disclosure is objected to because of the following informalities: 
The listing of claims following paragraph [0060], on pages 15-25, should be deleted from the specification
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 1, “configured t guide” should read --configured to guide--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “to show the user how to properly position their hips, knees, joints, head, shoulders, to properly perform the workout” in lines 2-3. It is unclear if this limitation is intended to be read as an “and” statement, an “or” statement, or an “and/or” statement. For examination purposes, this limitation has been interpreted as an “and/or” statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US Publication No. 20080051256) and further in view of Smith et al. (US Publication No. 20170319941).
Regarding independent claim 1, Ashby et al. discloses an exercise machine (100) comprising: a frame (15); a resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Fig. 6; the resistance assembly of Ashby et al. provides resistance to a pair of pull cables 44, 54, see paragraph [0050]) supported by the frame; and a console (console 70 of personal trainer 90) configured to: guide a user through a workout using the exercise machine using a projected visual indicator to assist the user in performing the workout properly (via personal trainer 90, a projected visual indicator in the form of an animation or video on monitor 72 is displayed to show a user how to properly perform select exercises, see Figs. 7 and A-P; paragraph [0094] lines 5-13, “Simultaneously, the name of the exercise and an animation of the exercise will appear on the screen 72. Figure E1 is an example of one such screen where the exercise "Reverse Lunges" is being explained to the exerciser. Note that as an exercise is being explained to the exerciser, the exercise is being animated and demonstrated by a character on the monitor 72. Alternatively, the monitor 72 may provide a video presentation of someone performing the exercise being explained”; in the broadest reasonable interpretation, as the term “projected” is defined as “(of light, shadow, or an image) cast or transmitted on to a surface”, see Appendix, the animation or video related to the selected exercise that is presented on the monitor 72 of the console 70 represents a projected visual indicator).

    PNG
    media_image1.png
    818
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    679
    596
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    618
    553
    media_image3.png
    Greyscale

“the console 70 is electrically coupled to the arms 40 and 50 of the exercise device 100 (which serve as movable elements of the exercise device 100) and/or the resistance assembly shown in FIG. 6”), but does not necessarily teach wherein the console is configured to control the resistance mechanism.
Smith et al. teaches an analogous exercise machine (100) comprising a resistance mechanism (resistance assembly/motor 130 comprising flywheel 133, brake 135, and fan 136) that is similarly configured to provide resistance to a plurality of pull cables (see pulley and cable system 120 with handles 110, paragraph [0035]), and a console (108) that is configured to receive user inputs via a user interface (500) to manually or automatically control the resistance mechanism throughout a selected workout (paragraph [0036] lines 9-13, “The resistance provided by the adjustable resistance assembly may be adjustable manually (e.g., responsive to user input such as via a user control of the user interface 180) or automatically (e.g., responsive to a resistance setting in a user profile)”; paragraph [0072], lines 1-4, “The user interface 500 may be configured to receive user input for changing the resistance provided by the resistance motor, e.g., responsive to operation of a resistance control 520 of the user interface 500”; paragraph [0088], lines 14-17, “Default settings may also be applied automatically by the exercise system during a workout, for example to automatically adjust the resistance during one or more segments of the workout”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the console of Ashby et al. to include the function of controlling the resistance mechanism, as is similarly taught by Smith et al., for the purpose of allowing a user to easily adjust the amount of resistance provided by the resistance 
Regarding claim 4, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user where to place their feet (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including where to position the user’s feet).
Regarding claim 5, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how far to pull a pull cable (44, 54) supported by the frame (15) and linked to the resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Fig. 6; as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how far to pull the pull cables 44, 54 and with which body part when performing selected exercises).
Regarding claim 6, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their hips to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s hips).
Regarding claim 7, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their knees to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s knees).
Regarding claim 8, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their joints to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s joints).
Regarding claim 9, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their head to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise, including how to position the user’s head).
Regarding claim 10, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position their shoulders to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to 
Regarding claim 11, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine (100) using the projected visual indicator (animation or video displayed on monitor 72) to show the user how to properly position a body part to properly perform the workout (as shown in Figs. E1-E2 and Figs. K-P, the animation or video related to the selected exercise shows a user how to position his/her body to properly perform the exercise).
Regarding claim 12, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using audible guidance (via speakers 74; paragraph [0060], lines 3-6, “During each daily workout, the voice of the personal trainer 90 will prompt you to perform a variety of strength exercises while guiding you through an effective strength-training workout”, see also paragraph [0152]).
Regarding claim 13, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using video depicting exactly what the user should do to follow the workout (where the projected visual provided by the console 70 is a video depicting the exercise to be performed by the user, see rejection to claim 1 above; paragraph [0094] lines 11-13, “the monitor 72 may provide a video presentation of someone performing the exercise being explained”).
Regarding claim 14, Ashby et al. as modified further teaches wherein the console (70) is configured to enable a remote trainer, a live video feed, or a pre-recorded video feed or workout to control a resistance parameter of the resistance mechanism of the exercise machine (pre-recorded videos of selected exercises of Ashby et al., and as modified by Smith et al., the 
Regarding claim 15, Ashby et al. does not teach wherein the console is further configured with multiple user profiles to store settings for the exercise machine for multiple users.
Smith et al. teaches an analogous exercise machine (100) comprising a console (108) that is configured with multiple user profiled to store settings for the exercise machine for multiple users (paragraph [0088], lines 1-5, “The user interface may be operable to enable a user to configure certain functions of the exercise system, such as certain aspect of the user interface or settings of the exercise machine. The exercise system 1000 may be configured to store user data such as one or more user profiles”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the console of Ashby et al. to include the function of having multiple user profiles to store settings for the exercise machine for multiple users, as is taught by Smith et al., for the purpose of allowing multiple users to access and store profile settings for controlling exercise parameters and tracking exercise progress overtime (Smith et al. paragraph [0088] lines 5-11, “A user profile may include user information (e.g., weight, age, gender, burned-calories target, stored workouts which may include totals of time, work, and burned calories for previous completed workouts, and other information). The user profile may also include default settings that may be applied before or during a workout”).

Claims 2-3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US Publication No. 20080051256), in view of Smith et al. (US Publication No. 20170319941), and further in view of Kim (US Publication No. 20160303453).
Regarding claims 2-3, Ashby et al. as modified by Smith et al. teaches the invention as substantially claimed, see above. Ashby et al. teaches wherein the projected visual is an animation or a video (projected on monitor 72) provided by the console (70, see claim 1 rejection above), but does not teach wherein the projected visual indicator comprises a projected laser (claim 2), or wherein the projected laser is projected by a device connected to the console (70, claim 3).
Kim, in the same field of endeavor with regards to providing a projected visual indicator to guide a user through a selected workout, teaches an exercise machine (Taekwondo Poomsae training system, Figs. 1-2) comprising a console (main control unit 100) and a device (laser projector 60) connected to the console, such that the console and device are configured to provide a projected laser to indicate to a user proper positioning of the user’s feet for a selected exercise or movement (paragraph [0038] lines 1-6, “The laser projector 60 is fixed to the upper side of the floor surface 1, and emits a laser beam which induces the moving direction of the trainee's foot in the direction of Poomsaeson 10 under the control of the main control unit 100 based on Taekwondo basic pattern line motion information”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the exercise machine and console of Ashby et al. to include a laser projector that emits a projected laser to indicate to a user where to properly position their feet for selected exercises, as is similarly taught by Kim, for the purpose of providing further guidance to the user in addition to the video/animation of Ashby et al. to 
Regarding independent claim 16, Ashby et al. discloses an exercise machine (100) comprising: a frame (15); a resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Fig. 6; the resistance assembly of Ashby et al. provides resistance to a pair of pull cables 44, 54, see paragraph [0050] ) supported by the frame; and a console (console 70 of personal trainer 90) configured to: guide a user through a workout using the exercise machine using a projected animation or video on a monitor (72) to assist the user in performing the workout properly (via personal trainer 90, an animation or video on monitor 72 is displayed to show a user how to properly perform select exercises, see Figs. 7 and A-P; paragraph [0094] lines 5-13, “Simultaneously, the name of the exercise and an animation of the exercise will appear on the screen 72. Figure E1 is an example of one such screen where the exercise "Reverse Lunges" is being explained to the exerciser. Note that as an exercise is being explained to the exerciser, the exercise is being animated and demonstrated by a character on the monitor 72. Alternatively, the monitor 72 may provide a video presentation of someone performing the exercise being explained”).
Ashby et al. further teaches wherein the console (70) is electrically coupled to the resistance mechanism (paragraph [0054], lines 12-15, “the console 70 is electrically coupled to the arms 40 and 50 of the exercise device 100 (which serve as movable elements of the exercise device 100) and/or the resistance assembly shown in FIG. 6”), but does not necessarily teach wherein the console is configured to control the resistance mechanism. Ashby et al. further does 
Smith et al. teaches an analogous exercise machine (100) comprising a resistance mechanism (resistance assembly/motor 130 comprising flywheel 133, brake 135, and fan 136) that is similarly configured to provide resistance to a plurality of pull cables (see pulley and cable system 120 with handles 110, paragraph [0035]), and a console (108) that is configured to receive user inputs via a user interface (500) to manually or automatically control the resistance mechanism throughout a selected workout (paragraph [0036] lines 9-13, “The resistance provided by the adjustable resistance assembly may be adjustable manually (e.g., responsive to user input such as via a user control of the user interface 180) or automatically (e.g., responsive to a resistance setting in a user profile)”; paragraph [0072], lines 1-4, “The user interface 500 may be configured to receive user input for changing the resistance provided by the resistance motor, e.g., responsive to operation of a resistance control 520 of the user interface 500”; paragraph [0088], lines 14-17, “Default settings may also be applied automatically by the exercise system during a workout, for example to automatically adjust the resistance during one or more segments of the workout”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the console of Ashby et al. to include the function of controlling the resistance mechanism, as is similarly taught by Smith et al., for the purpose of allowing a user to easily adjust the amount of resistance provided by the resistance mechanism as desired for a selected workout or exercise and to allow the console to automatically control the amount of resistance provided for a selected workout as needed.

Kim, in the same field of endeavor with regards to providing a projected visual indicator to guide a user through a selected workout, teaches an exercise machine (Taekwondo Poomsae training system, Figs. 1-2) comprising a console (main control unit 100) and a device (laser projector 60) connected to the console, such that the console and device are configured to provide a projected laser to indicate to a user proper positioning of the user’s feet for a selected exercise or movement (paragraph [0038] lines 1-6, “The laser projector 60 is fixed to the upper side of the floor surface 1, and emits a laser beam which induces the moving direction of the trainee's foot in the direction of Poomsaeson 10 under the control of the main control unit 100 based on Taekwondo basic pattern line motion information”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the exercise machine and console of Ashby et al. to include a laser projector that emits a projected laser to indicate to a user where to properly position their feet for selected exercises, as is similarly taught by Kim, for the purpose of providing further guidance to the user in addition to the video/animation of Ashby et al. to ensure proper positioning of the user’s body while performing selected exercises for proper execution of a workout.
Regarding claim 17, Ashby et al. as modified further teaches wherein the projected laser (as modified by Kim) is projected by a device (laser projector 60) connected to the console (as 
Regarding claim 18, Ashby et al. as modified further teaches wherein the console (70) is configured to guide the user through the workout using the exercise machine using the projected laser (as modified by Kim, using laser projector 60) to show the user where to place their feet (see Kim paragraph [0038] lines 1-6 cited above, video/animation of Ashby et al. also provides guidance to a user on where to position their feet to perform a selected exercise, as shown in Figs. E1-E2 and Figs. K-P).
Regarding claim 19, Ashby et al. as modified further teaches wherein the console (70) is further configured to guide the user through the workout using the exercise machine using the projected laser (as modified by Kim, using laser projector 60) to show the user how far to pull a pull cable (44, 54) supported by the frame (15) and linked to the resistance mechanism (resistance assembly comprising two gas springs 60, cable strands 64, resistance arm 66, pulley 68, and adjustment handle 62, as shown in Ashby et al. Fig. 6; as modified by Kim, laser projector 60 provides an indication to a user on where to place their feet, while the animation or video provided by Ashby et al. shows a user how far to pull a pull cable 44, 54 to properly perform the selected exercise, therefore the combination of the projected laser and the animation or video shows a user how to properly position his/herself and how far to pull the respective pull cables to properly execute the selected exercise).
Regarding claim 20, Ashby et al. as modified further teaches wherein the console (70) is configured to guide the user through the workout using the exercise machine using the projected laser (as modified by Kim, using laser projector 60) to show the user how to properly position their hips, knees, joints, head, shoulders, to properly perform the workout (as modified by Kim, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784